               4:20-cr-40037-SLD # 5      Page 1 of 4                                         E-FILED
                                                           Tuesday, 25 August, 2020 11:28:46 AM
                        Video and telephone connection informationClerk, U.S. District Court, ILCD
                               for hearings with Judge Hawley

NOTE: Please read through all these instructions before the video conference. If you would like to
arrange a test of your connection prior to the settlement contact, please contact
Whitney_Gingrich@ilcd.uscourts.gov. If on the day of the hearing you experience difficulty
connecting by video, please join the conference by telephone as indicated in Step 1 below.

Step 1. Copy the link below, open Google Chrome, and paste the link into the address bar.

      To connect by video:
      https://join.uc.uscourts.gov/invited.sf?secret=_326T6ENTcfYQrqTT0zSag&id=287753270

      To connect by phone:
      (571) 353-2300, then enter 287753270#

Step 2. Once the webpage loads, type your first and last name into the “Your Name” field and select
the “Join Meeting” button.




                                       1. YOUR NAME HERE


                                                                  2. CLICK HERE
               4:20-cr-40037-SLD # 5      Page 2 of 4
Step 3: On the next screen, select the little lock icon on the top near the address bar and make sure
that both the Camera and Microphone settings are set to allow. There is a webcam preview available
on this screen so make sure that you are visible in the preview. There is also a bar that shows the
microphone level. Please make sure your microphone is in working order and that you can be heard
on the video call.



                       1. CLICK THIS ICON TO SEE DROP-DOWN MENU




                                        2. MAKE SURE THESE SAY "ALLOW"




                                                                    3. CLICK HERE
                4:20-cr-40037-SLD # 5      Page 3 of 4
Step 4. Once you reach this screen, you have now entered the meeting. Please wait for Judge Hawley
to connect, if he has not already done so. To see who else, if anyone, has joined the meeting, click on
the person icon in the top righthand corner (circled below)




                                                CLICK HERE TO SEE WHO ELSE IS ON
                                                THE CALL

                                                CLICK HERE TO CHANGE HOW PEOPLE
                                                APPEAR ON YOUR VIDEO FEED




                               YOU. NOTE: THIS VIDEO BOX OF YOU WILL DISAPPEAR AFTER
                               A FEW SECONDS. MOVE YOUR MOUSE TO MAKE IT REAPPEAR




                                          MUTE YOUR MICROPHONE


         STOP YOUR VIDEO FEED BUT REMAIN ON CALL
                4:20-cr-40037-SLD # 5      Page 4 of 4
NOTE: Reconnection instructions
If you happen to disconnect from the meeting before it is finished, you will see this screen:




                                                                     CLICK HERE AND THEN
                                                                     ENTER THE MEETING ID:
                                                                     287853270




There are two ways to reconnect. First, you can start the connection process over again from Step 1.
Second, you can reconnect through the above screen by clicking “Join Meeting” and entering the
following Meeting ID: 287753270

IF YOU HAVE PROBLEMS CONNECTING AFTER FOLLOWING THESE STEPS, PLEASE CONTACT:
AARON WILDER: (309) 201-2127 (cell)/(309) 671-7180 (desk)
RHONDA FLEMING: (217) 398-5240
DUSTIN HENRY: (217) 492-4005
